     Case 1:20-cv-00835-PLM-SJB ECF No. 9 filed 10/14/20 PageID.130 Page 1 of 8




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION
                                        ______

CARL MOTT,

                       Petitioner,                    Case No. 1:20-cv-835

v.                                                    Honorable Paul L. Maloney

RANDEE REWERTS,

                       Respondent.
____________________________/

                                            OPINION

               This is a habeas corpus action brought by a state prisoner under 28 U.S.C. § 2254.

The Court conducted a preliminary review of the petition and concluded that it was untimely.

(Op., ECF No. 6.) The Court permitted Petitioner an opportunity to show cause why his petition

should not be dismissed as untimely and, additionally, if the petition were not dismissed as

untimely, to show cause why the petition should be stayed and held in abeyance pending

Petitioner’s exhaustion of his state court remedies. (Id.) Petitioner filed a timely response.

(ECF No. 8.) Petitioner’s response indicated that he had filed a motion for relief from judgment

in the state court on May 5, 2020. The Court’s analysis of the timeliness issue presumed—based

on information provided with the habeas petition, specifically a brief in support of the motion dated

August 27, 2020—that the motion for relief from judgment was not filed before the petition.

Petitioner’s disclosure of a May 5, 2020, filing date for the motion for relief from judgment

undercuts the Court’s prior analysis of the timeliness issue as well as any need for a stay. For the

reasons set forth below, the petition will be dismissed without prejudice for failure to exhaust

available state court remedies and Petitioner’s motion for stay (ECF No. 3) will be denied.
     Case 1:20-cv-00835-PLM-SJB ECF No. 9 filed 10/14/20 PageID.131 Page 2 of 8




                                              Discussion

I.       Factual allegations

                Petitioner Carl Mott is incarcerated with the Michigan Department of Corrections

at the Carson City Correctional Facility (DRF) in Carson City, Montcalm County, Michigan. On

April 12, 2017, following a two-day jury trial in the Berrien County Circuit Court, Petitioner was

convicted of first-degree home invasion, in violation of Mich. Comp. Laws § 750.110a. On May

15, 2017, the court sentenced Petitioner as a fourth habitual offender to a prison term of 10 to 30

years.

                On August 27, 2020, Petitioner filed his habeas corpus petition. Under Sixth

Circuit precedent, the application is deemed filed when handed to prison authorities for mailing to

the federal court. Cook v. Stegall, 295 F.3d 517, 521 (6th Cir. 2002). Petitioner placed his petition

in the prison mailing system on August 27, 2020. (Pet., ECF No. 1, PageID.18.)

                The petition raises eight grounds for relief, as follows:

         I.     Petitioner was denied his right to confrontation due to an interpreter unable
                to properly translate.

         II.    Prosecutorial misconduct and errors shifted the burden of proof onto
                Petitioner violating his right to a fair and impartial trial.

         III.   Trial court errors denied Petitioner a fair trial.

         IV.    Petitioner was denied his constitutional right to effective assistance of
                counsel.

         V.     Cumulative effect of interpretation errors, prosecutorial errors and
                misconduct, trial court errors, and ineffective assistance of trial and
                appellate counsel.

         VI.    Petitioner’s default rights were violated where trial counsel was ineffective
                in failing to investigate and properly argue inaccuracies in habitual charge
                and improper scoring of PRV 1, PRV 2, PRV 5, and OV 3 and OV 9.

                                                    2
  Case 1:20-cv-00835-PLM-SJB ECF No. 9 filed 10/14/20 PageID.132 Page 3 of 8




       VII.    Ineffective assistance of appellate counsel for failing to investigate and
               bring up preserved issues that had merit.

       VIII.   The prosecution failed to present sufficient evidence to prove home
               invasion beyond a reasonable doubt.

(Pet., ECF No.1, PageID.6-17.)

II.    The petition is timely

               The Antiterrorism and Effective Death Penalty Act, Pub. L. No. 104-132, 110 Stat.

1214 (AEDPA) added a one-year statute of limitations for habeas petitions. Section 2244(d)(1)

provides:

       (1) A 1-year period of limitation shall apply to an application for a writ of habeas
       corpus by a person in custody pursuant to the judgment of a State court. The
       limitation period shall run from the latest of

               (A)     the date on which the judgment became final by the conclusion of
               direct review or the expiration of the time for seeking such review;

               (B)     the date on which the impediment to filing an application created by
               State action in violation of the Constitution or laws of the United States is
               removed, if the applicant was prevented from filing by such State action;

               (C)     the date on which the constitutional right asserted was initially
               recognized by the Supreme Court, if the right has been newly recognized
               by the Supreme Court and made retroactively applicable to cases on
               collateral review; or

               (D)    the date on which the factual predicate of the claim or claims
               presented could have been discovered through the exercise of due diligence.

28 U.S.C. § 2244(d)(1).

               In most cases, § 2244(d)(1)(A) provides the operative date from which the one-year

limitations period is measured. Under that provision, the one-year limitations period runs from

“the date on which the judgment became final by the conclusion of direct review or the expiration

of the time for seeking such review.” 28 U.S.C. § 2244(d)(1)(A). Petitioner appealed the judgment

                                                 3
  Case 1:20-cv-00835-PLM-SJB ECF No. 9 filed 10/14/20 PageID.133 Page 4 of 8




of conviction to the Michigan Court of Appeals and the Michigan Supreme Court. The Michigan

Supreme Court denied his application initially on February 4, 2019, and upon reconsideration on

May 28, 2019. See https://courts.michigan.gov/opinions_orders/case_search/pages/default.aspx?

SearchType=1&CaseNumber=338923&CourtType_CaseNumber=2 (visited Oct. 4, 2020).

Petitioner did not petition for certiorari to the United States Supreme Court. The one-year

limitations period, however, did not begin to run until the ninety-day period in which Petitioner

could have sought review in the United States Supreme Court had expired. See Lawrence v.

Florida, 549 U.S. 327, 332-33 (2007); Bronaugh v. Ohio, 235 F.3d 280, 283 (6th Cir. 2000). The

ninety-day period expired on August 26, 2019. Petitioner had one year from August 26, 2019—

until August 26, 2020—to file his habeas application.

               Petitioner filed his petition on August 27, 2020, so the Court proceeded as if he had

filed his petition one day late. But, the running of the statute of limitations is tolled when “a

properly filed application for State post-conviction or other collateral review with respect to the

pertinent judgment or claim is pending.” 28 U.S.C. § 2244(d)(2); see also Duncan v. Walker, 533

U.S. 167, 181-82 (2001) (limiting the tolling provision to only State, and not Federal, processes);

Artuz v. Bennett, 531 U.S. 4, 8 (2000) (defining “properly filed”). Petitioner reports that he filed

such a motion on May 5, 2020. His period of limitation has been tolled since that date, with 113

days remaining. His petition is not untimely.

III.   Exhaustion of State Court Remedies

               Before the Court may grant habeas relief to a state prisoner, the prisoner must

exhaust remedies available in the state courts. 28 U.S.C. § 2254(b)(1); O’Sullivan v. Boerckel,

526 U.S. 838, 842 (1999). Exhaustion requires a petitioner to “fairly present” federal claims so

                                                 4
  Case 1:20-cv-00835-PLM-SJB ECF No. 9 filed 10/14/20 PageID.134 Page 5 of 8




that state courts have a “fair opportunity” to apply controlling legal principles to the facts bearing

upon a petitioner’s constitutional claim. Id. at 844, 848; see also Picard v. Connor, 404 U.S. 270,

275-77 (1971); Duncan v. Henry, 513 U.S. 364, 365 (1995); Anderson v. Harless, 459 U.S. 4, 6

(1982). To fulfill the exhaustion requirement, a petitioner must have fairly presented his federal

claims to all levels of the state appellate system, including the state’s highest court. O’Sullivan,

526 U.S. at 845; Wagner v. Smith, 581 F.3d 410, 414 (6th Cir. 2009); Hafley v. Sowders, 902 F.2d

480, 483 (6th Cir. 1990). The district court can and must raise the exhaustion issue sua sponte

when it clearly appears that habeas claims have not been presented to the state courts. See Prather

v. Rees, 822 F.2d 1418, 1422 (6th Cir. 1987); Allen, 424 F.2d at 138-39.

               Petitioner bears the burden of showing exhaustion. See Rust v. Zent, 17 F.3d 155,

160 (6th Cir. 1994). Petitioner acknowledges that his habeas issues I-VII are not exhausted. They

are pending now in the state courts by virtue of Petitioner’s motion for relief from judgment.

               An applicant has not exhausted available state remedies if he has the right under

state law to raise, by any available procedure, the question presented. 28 U.S.C. § 2254(c).

Petitioner has at least one available procedure by which to raise the issues he has presented in this

application—the procedure he is already pursuing—a motion for relief from judgment under Mich.

Ct. R. 6.500 et seq.

               To properly exhaust his claim, Petitioner must continue to pursue his motion for

relief from judgment in the Berrien County Circuit Court. If his motion is denied by the circuit

court, Petitioner must appeal that decision to the Michigan Court of Appeals and the Michigan

Supreme Court. O’Sullivan, 526 U.S. at 845; Hafley, 902 F.2d at 483 (“‘[P]etitioner cannot be

deemed to have exhausted his state court remedies as required by 28 U.S.C. § 2254(b) and (c) as

                                                  5
  Case 1:20-cv-00835-PLM-SJB ECF No. 9 filed 10/14/20 PageID.135 Page 6 of 8




to any issue, unless he has presented that issue both to the Michigan Court of Appeals and to the

Michigan Supreme Court.’”) (citation omitted).

               Because Petitioner has one claim that is exhausted and seven that are not, his

petition is “mixed.” Under Rose v. Lundy, 455 U.S. 509, 522 (1982), district courts are directed

to dismiss mixed petitions without prejudice in order to allow petitioners to return to state court to

exhaust remedies. However, since the habeas statute was amended to impose a one-year statute

of limitations on habeas claims, see 28 U.S.C. § 2244(d)(1), dismissal without prejudice often

effectively precludes future federal habeas review. This is particularly true after the Supreme

Court ruled in Duncan v. Walker, 533 U.S. 167, 181-82 (2001), that the limitations period is not

tolled during the pendency of a federal habeas petition. As a result, the Sixth Circuit adopted a

stay-and-abeyance procedure to be applied to mixed petitions. See Palmer v. Carlton, 276 F.3d

777, 781 (6th Cir. 2002). In Palmer, the Sixth Circuit held that when the dismissal of a mixed

petition could jeopardize the timeliness of a subsequent petition, the district court should dismiss

only the unexhausted claims and stay further proceedings on the remaining portion until the

petitioner has exhausted his claims in the state court. Id.; see also Rhines v. Weber, 544 U.S. 269,

277 (2007) (approving stay-and-abeyance procedure); Griffin v. Rogers, 308 F.3d 647, 652 n.1

(6th Cir. 2002).

               Petitioner’s application is subject to the one-year statute of limitations provided in

28 U.S.C. § 2244(d)(1). Presently, however, the running of the statute of limitations is tolled while

“a properly filed application for State post-conviction or other collateral review with respect to the

pertinent judgment or claim is pending,” 28 U.S.C. § 2244(d)(2), with 113 days remaining. The

statute of limitations is tolled from the filing of an application for state post-conviction or other

collateral relief until a decision is issued by the state supreme court. Lawrence v. Florida, 549



                                                  6
  Case 1:20-cv-00835-PLM-SJB ECF No. 9 filed 10/14/20 PageID.136 Page 7 of 8




U.S. 327 (2007). Thus, so long as Petitioner’s request for collateral review is pending, the time

will not count against him. Once the Michigan Supreme Court rules on his application for leave

to appeal to that court, the statute of limitations will begin to run again.

                 The Palmer Court has indicated that thirty days is a reasonable amount of time for

a petitioner to file a motion for post-conviction relief in state court, and another thirty days is a

reasonable amount of time for a petitioner to return to federal court after he has exhausted his state-

court remedies. Palmer, 276 F.3d at 781. See also Griffin, 308 F.3d at 653 (holding that sixty

days amounts to a mandatory period of equitable tolling under Palmer). Petitioner has far more

than sixty days remaining in his limitations period. Assuming that Petitioner diligently pursues

his state-court remedies and promptly returns to this Court after the Michigan Supreme Court

issues its decision, he is not in danger of running afoul of the statute of limitations. Therefore, a

stay of these proceedings is not warranted and the Court will dismiss the petition for failure to

exhaust available state-court remedies. Should Petitioner decide to abandon his unexhausted

claims in the state courts, he may file a new petition raising only exhausted claims at any time

before the expiration of the limitations period.

IV.     Certificate of Appealability

                 Under 28 U.S.C. § 2253(c)(2), the Court must also determine whether a certificate

of appealability should be granted. A certificate should issue if Petitioner has demonstrated a

“substantial showing of a denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). The Sixth

Circuit Court of Appeals has disapproved issuance of blanket denials of a certificate of

appealability. Murphy v. Ohio, 263 F.3d 466, 467 (6th Cir. 2001) (per curiam). Rather, the district

court must “engage in a reasoned assessment of each claim” to determine whether a certificate is

warranted. Id.



                                                   7
  Case 1:20-cv-00835-PLM-SJB ECF No. 9 filed 10/14/20 PageID.137 Page 8 of 8




                I have concluded that Petitioner's application is properly denied for lack of

exhaustion. Under Slack v. McDaniel, 529 U.S. 473, 484 (2000), when a habeas petition is denied

on procedural grounds, a certificate of appealability may issue only “when the prisoner shows, at

least, [1] that jurists of reason would find it debatable whether the petition states a valid claim of

the denial of a constitutional right and [2] that jurists of reason would find it debatable whether the

district court was correct in its procedural ruling.” Both showings must be made to warrant the

grant of a certificate. Id.

                I find that reasonable jurists could not find it debatable whether Petitioner’s

application should be dismissed for lack of exhaustion. Therefore, a certificate of appealability

will be denied. Moreover, although Petitioner has failed to demonstrate that he is in custody in

violation of the Constitution and has failed to make a substantial showing of the denial of a

constitutional right, the Court does not conclude that any issue Petitioner might raise on appeal

would be frivolous. Coppedge v. United States, 369 U.S. 438, 445 (1962).

                                             Conclusion

                The Court will enter an order and judgment dismissing the petition for failure to

exhaust state-court remedies and denying a certificate of appealability.



Dated:    October 14, 2020                             /s/ Paul L. Maloney
                                                        Paul L. Maloney
                                                        United States District Judge




                                                  8
